DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendments
Applicant’s amendment filed 06/13/2022 has overcome the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicant’s amendments. 
The Claim objections of claims 1, 6-8 has been withdrawn in view of Applicant’s amendments. 
The rejection of claims 1-7 under 35 U.S.C. §112 has been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by AAPA (Applicant’s Admitted Prior Art).
As per claim 1, AAPA teaches an image processing device comprising: circuitry configured to acquire a parameter for inter prediction ([0005-0006], codec inter prediction processing), partition, when the inter prediction indicates that a size of a coding unit for the inter prediction is larger than size of a virtual pipeline data unit, the coding unit into partitioned processing units ([0004-0005] VDPU size is set to the maximum size of TUs (transform units)... inter prediction processing is required to be performed on PUs larger than VPDUs. Even in this case, the PU can be partitioned into virtual vPUs (virtual Pus) to be processed); and perform a bidirectional prediction on a basis of a cost of bidirectional prediction calculated based on the partitioned processing unit ([0009], normal Bi prediction is executed in a case where the SAD value falls below a certain threshold). 
As per claim 8, which is the corresponding image processing method with the limitations of the image processing device, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 9, which is the corresponding non-transitory computer-readable storage medium storing executable instructions with the limitations of the image processing device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) and in view of Ye et al., (U.S. Pub. No. 2020/0221122 A1). 
As per claim 2, AAPA does not explicitly disclose wherein the circuitry makes a determination of whether to perform the bidirectional prediction by using the cost calculated by each of the partitioned processing units. 
However, Ye teaches wherein the circuitry makes a determination on whether to perform the bidirectional prediction  by using the cost calculated by each of the partitioned processing unit ([0122-0123]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye with AAPA for the benefit of providing improved image quality and providing efficient motion prediction. 
As per claim 3, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 2. AAPA does not explicitly disclose wherein the circuitry makes, by using the cost calculated for a first one of the partitioned processing unit, a determination on whether to perform the bidirectional prediction on the first one of the partitioned processing units, and makes the determination on another of the partitioned processing unit by using a results of the determination on the first one of the partitioned processing units. 
 However, Ye teaches wherein the determination unit makes, by using the cost calculated for a first one of the partitioned processing units, the determination on the first one of the partitioned processing units, and makes the determination on another of the partitioned processing unit by using a result of the determination on the first one of the processing units ([0124], “the distortion measurement may be calculated for each sub-block group. If, for example the distortion of one sub-block group is small enough (e.g., no larger than a pre-defined threshold), the BIO process may be skipped for the samples inside the sub-block; otherwise, the distortion for each sub-block inside the sub-block group may be calculated and used to determine whether to skip the BIO process for the sub-block”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye with AAPA for the benefit of providing improved image quality and providing efficient motion prediction. 
As per claim 6, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein the bidirectional prediction includes the bidirectional prediction employing bi-directional optical flow ([0005-0007], [0009]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) and further in view of Abe et al., (U.S. Pub. No. 20210243458 A1).
As per claim 7, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose wherein the bidirectional prediction includes the bidirectional prediction employing Frame Rate Up-Conversion or Decoder-side motion vector refinement.
However, Abe teaches wherein the bidirectional prediction includes the bidirectional prediction employing Frame Rate Up-Conversion or Decoder-side motion vector refinement ([0247], [0253] and fig. 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abe with AAPA (modified by Ye) for the benefit to improve a coding efficiency; simplify encoding/decoding; increase an encoding/decoding speed; and efficiently select appropriate constituent elements/operations to be used in encoding and decoding, such as appropriate filters, block sizes, motion vectors, reference pictures, reference blocks, etc. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) and further in view of Zhang et al., (U.S. Pub. No. 2020/0382795 A1).
As per claim 4, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly wherein the circuitry makes a determination on whether to perform the bidirectional prediction by each of the partitioned processing units by using the cost calculated for each of partial regions in the partitioned processing units. 
However, Zhang wherein the circuitry makes a determination on whether to perform the bidirectional prediction by each of the partitioned processing units by using the cost calculated for each of partial regions in the partitioned processing units ([0455], [0473], “the SAD calculation may only involve partial of samples within one sub-block”... “that is, only partial samples within one sub-block, and/or partition of sub-block may be considered to decide the usage of BIO”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with AAPA for the benefit of providing improved and efficient image processing and improved image quality. 
As per claim 5, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose wherein the circuitry makes a determination on whether to perform the bidirectional prediction by each of the partitioned processing units based on a flag set to each of the partitioned processing units, the flag indicating whether or not to perform the bidirectional prediction. 
However, Zhang teaches wherein the circuitry makes a determination on whether to perform the bidirectional prediction by each of the partitioned processing units based on a flag set to each of the partitioned processing units, the flag indicating whether or not to perform the bidirectional prediction ([0125], [0215-0222]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with AAPA for the benefit of providing improved and efficient image processing and improved image quality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486